PER CURIAM.
There is no competent, substantial evidence in the record which demonstrates either that the officer in question complied with the “knock-and-announce” statutes, §§ 901.19(1), 933.09, Fla.Stat. (1983), or that any cognizable exception to the statutory requirements applied. Hence, the order denying the defendant’s motion to suppress was erroneous, State v. Navarro, 464 So.2d 137 (Fla. 3d DCA 1985) (en banc), and the conviction entered upon a nolo plea which preserved the right to appellate review of that ruling is reversed with directions to discharge the defendant.